GARDEN, JUDGE:
At about 8:00 p.m. on October 20, 1979, the claimant was driving her husband’s 1972 Dodge automobile east on Patteson Drive in Morgantown when she struck a large hole, causing damage to the exhaust system of the car. The claimant seeks to recover damages in the sum of $81.24.
The State is neither the insurer nor the guarantor of the safety of motorists traveling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be held liable, it must be proven that the respondent had actual or constructive knowledge of the defect in the road and a reasonable amount of time to take corrective action. Davis v. Dept. of Highways, 11 Ct. Cl. 150 (1977). Since the claimant did not meet that burden of proof, this claim must be denied.
Claim disallowed.